DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page 7, lines 7-9, filed on 03/22/2021, with respect to the claims 1-15 have been fully considered and are persuasive.  The claim objections of the claims 1-15 has been withdrawn.
Applicant’s arguments, see page 7, lines 10-13, filed on 03/22/2021, with respect to the claims 2-4, 10 and 11 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of the claims 2-4, 10 and 11 has been withdrawn.
Applicant’s arguments, see pages 7-11, filed 03/22/2021, with respect to claims
1- 15 with respect to the reference Lo have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making a new grounds of rejection for claims 1-15 based on newly found reference Qiu (US # 20150173124) as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3, 5 and 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Sur et al. (US # 20170112196), in view of the US Patent Application Publication by Qiu (US # 20150173124).

Regarding Claim 1, Sur teaches in Figures 1 and 5 - 7, a power supply unit (Combination of 408 and 212, [0065, lines 1-4]) for an aerosol inhaler [0063, lines 1-2, also see 0048], the power supply unit comprising: 
a power supply (212, [0063, lines 1-3]) able to discharge power to a load (414, [0065, lines 5-6]) for generating an aerosol from an aerosol generation source (104, [0065, lines 6-7], also see [0050, lines 8-9]); and 
(304) configured to convert power, which is supplied from an external power supply (420), into charging power for the power supply [0063, lines 4-7],
 wherein the charger includes an information input part [0051, lines 9-16], 
Sur fails to teach:
wherein the charger includes an information input part, and configured to be able to supply one of a first charging voltage and a second charging voltage lower than the first charging voltage to the power supply, based on an input value which is input from the information input part, 
wherein a fixed value which is predetermined as one input value can be input to the information input part, and 
the fixed value is a value for supplying the second charging voltage to the power supply.
Qiu teaches in Figures 1 and 8, a charging management module (charging management module 80 used is BQ24040 chip which is same used in the invention, [0068, lines 22-23]) includes an information input part (U6, TS Pin 9, see Fig 8), and configured to be able to supply one of a first charging voltage and a second charging voltage lower than a first charging voltage (R11 connection to the pin TS of U6 affects how the battery is charged, [0069]) to a power supply (Pin 10 od U6 is connected to a power supply “Battery”, see Fig 8), based on an input value (Voltage drop across R11 connected to TS pin) which is input from the information input part (see Fig 8), 
wherein a fixed value (Voltage Drop across resistor R11 is a fixed value) which is predetermined as one input value (R11 value is fixed, thus the input value is fixed) can be input to the information input part (R11 connection to the pin TS of U6 affects how the battery is charged), and 
the fixed value is a value for supplying the second charging voltage to the power supply (R11 connection to the pin TS of U6 affects how the battery is charged, [0069], claim 5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using the BQ24040 chip having the temperature sensing function of the battery within the apparatus of Sur, as taught by Qiu, in order to optimize the charging charger function to have high accuracy current and voltage regulation loops, charge status display, and charge termination (see Description, lines 18-20, on page 1 of Data Sheet for BQ 24040 Texas Instruments chip).

Regarding Claim 2, Sur and Qiu teaches the apparatus of claim 1.
Sur fails to teach:
wherein the input value relates to voltage to be applied to a fixed resistor which is connected to the information input part,
the power supply unit includes the fixed resistor having a fixed resistance value and connected to the information input part, and 
the fixed value relates to the fixed resistor.
Qiu further teaches in Figures 1 and 8, wherein the input value relates to voltage (Voltage drop across R11) to be applied to a fixed resistor (R11) which is connected to the information input part, (R11 connection to the pin TS of U6),
(U6) includes the fixed resistor (R11) having a fixed resistance value and connected to the information input part (R11 connection to the pin TS of U6, [0069], claim 5), and 
the fixed value relates to the fixed resistor (Voltage drop across R11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using the BQ24040 chip having the temperature sensing function of the battery within the apparatus of Sur, as taught by Qiu, in order to optimize the charging charger function to have high accuracy current and voltage regulation loops, charge status display, and charge termination (see Description, lines 18-20, on page 1 of Data Sheet for BQ 24040 Texas Instruments chip).

Regarding Claim 3, Sur and Qiu teaches the apparatus of claim 2.
Sur fails to teach:
wherein the charger supplies the second charging voltage in a case where the input value which is input from the information input part is included in a predetermined range, and 
the fixed resistance value of the fixed resistor is a value closer to a second value for making the fixed value into a maximum value in the predetermined range, than to a first value for making the fixed value into a minimum value in the predetermined range.
Sur further teaches:
wherein the charger supplies the second charging voltage in a case where the input value which is input from the information input part is included in a predetermined range ([0069, Claim 5]), and 
[0069].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include BQ2404 chip with temperature monitoring circuit for the battery within the charging apparatus of Sur, as taught by Qiu, in order to optimize the charging by additionally providing the battery temperature control in order to protect the system from getting over heated, thus providing safety solutions to avoid the human safety risk.

Regarding Claim 5, Sur and Qiu teaches the apparatus of claim 1.
Sur further teaches:
a control device (208, [0044]) separate from the charger (304), wherein the control device is configured to be able to acquire temperature of the power supply [0051, lines 9-16].

Regarding Claim 12, Sur and Qiu teaches the apparatus of claim 1.
Sur further teaches:
wherein in a case where the power supply has never been used and charging of the power supply with the second charging voltage is completed, the power supply has capacity by which the load is able to supply power to use up the aerosol generation source which has never been used [0052-0053].

Qiu further teaches charging a power supply with a second charging voltage (R11 connection to the pin TS of U6 affects how the battery is charged, [0069], Claim 5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using the BQ24040 chip having the temperature sensing function of the battery within the apparatus of Sur, as taught by Qiu, in order to optimize the charging charger function to have high accuracy current and voltage regulation loops, charge status display, and charge termination (see Description, lines 18-20, on page 1 of Data Sheet for BQ 24040 Texas Instruments chip).

Regarding Claim 13, Sur and Qiu teaches the apparatus of claim 12.
Sur fails to teach:
in a case where a numerical index indicating a state of deterioration of the power supply is equal to or larger than a threshold [0051] and the power supply has such capacity by which the load is able to supply power to use up the aerosol generation source which has never been used [0052-0053].
Sur fails to teach the charging of the power supply with the second charging voltage is completed.
Qiu further teaches charging a power supply with a second charging voltage (R11 connection to the pin TS of U6 affects how the battery is charged, [0069], Claim 5).


Regarding Claim 14, Sur and Qiu teaches the apparatus of claim 1.
Sur fails to teach:
wherein the fixed value is unaffected by a temperature of the power supply.
Qiu further teaches a fixed value is unaffected by a temperature of a power supply (As R11 is fixed the voltage fixed value fed/inputted to the U6 is unaffected).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include BQ2404 chip with temperature monitoring circuit for the battery within the charging apparatus of Sur, as taught by Qiu, in order to optimize the charging by additionally providing the battery temperature control in order to protect the system from getting over heated, thus providing safety solutions to avoid the human safety risk.

Regarding Claim 15, Sur and Qiu teaches the apparatus of claim 1.
Sur further teaches:
(208, [0044]) separate from a power supply (212) and having a control cycle shorter than that of the power supply (Algorithms of control device 208 protects/controls the protection circuit faster than the battery), wherein, of the power supply and the control device, only the control device is configured to be able to acquire temperature of the power supply [0051].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sur and Qiu as applied to claim 2 above, in further view of the US Patent Application Publication by Baker (US # 20060238169).

Regarding Claim 4, Sur and Qiu teaches the apparatus of claim 2.
The combination of Sur and Qiu fail to teach:
wherein the fixed resistance value of the fixed resistor is 4.7 kohm.
Baker teaches in Figure 6, a resistance value of the fixed resistor is 4.7 kohm [0064].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using fixed value of 4.7Kohms resistor within the charging apparatus of Sur and Qiu, as taught by Baker, in order to enhance the regulate the battery temperature control by lowering the temperature of the battery during charging, thus eliminating the risk of the battery burnout.

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sur and Qiu as applied to claim 5 above, in further view of the US Patent by Gurries et al. (US # 8907631).

Regarding Claim 6, Sur and Qiu teaches the apparatus of claim 5.
The combination of Sur and Qiu fail to teach:
wherein the control device acquires the temperature of the power supply, in a cycle longer than a shortest control cycle of the control device, or at a frequency lower than a maximum operation frequency of the control device.
Gurries teaches in Figure 1C, a control device (16) acquires the temperature of the power supply (Battery cell), in a cycle longer than a shortest control cycle of the control device, or at a frequency lower than a maximum operation frequency of the control device (Col 22, lines 27-29).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitor the battery temperature continuous and/or periodic basis within the charging apparatus of Sur and Qiu, as taught by Gurries, in order to adapt the charging operation of the battery/cell so that the operating temperature and/or operating efficiency of one or more of the cells is/are within-specification (see Gurries, col 20, lines 1-4).

Regarding Claim 7, Sur and Qiu teaches the apparatus of claim 5.
The combination of Sur and Qiu fail to teach:

Gurries teaches in Figure 1C, a control device (16) performs control on switching between a state where a temperature of a circuits can be acquired and a state where the temperature of the circuits cannot be acquired (Col 19, lines 59-67).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitor the temperature continuous and/or periodic basis within the charging apparatus of Sur and Qiu, as taught by Gurries, to additionally detect temperature of batteries in order to adapt the charging operation of the battery/cell so that the operating temperature and/or operating efficiency of one or more of the cells is/are within-specification (see Gurries, Col 20, lines 1-4).

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sur and Qiu as applied to claim 1 above, in further view of the US Patent Application Publication by Nagashima  (US # 20100079112).

Regarding Claim 8, Sur and Qiu teaches the apparatus of claim 1.
The combination of Sur and Qiu fail to teach:
a switch able to perform switching between a state where the fixed value is input to the information input part and a state where the fixed value is not input to the information input part.
(Vg1) and a state where the fixed value is not input to the information input part [0036].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch element to control the voltage value at the temperature sense terminal within the charging apparatus of Sur and Qiu, as taught by Nagashima, in order to accurately detect the temperature of the battery cell or over a wide range of temperatures by applying a reference voltage to either of the first voltage divider circuit (see Nagashima, [0012, lines 1-5]).

Regarding Claim 9, Sur, Qiu and Nagashima teaches the apparatus of claim 8.
The combination of Sur and Qiu fail to teach:
wherein in the state where the fixed value is not input to the information input part, the switch causes the charger to input a value for stopping charging of the power supply, to the information input part.
Nagashima further teaches in Figure 2, a battery controller capable of controlling a state where the fixed value is not input to the information input part, the switch causes the charger to input a value for stopping charging of the power supply, to the information input part (Vg1, [0009, lines 21-27]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch element to control the voltage value at the temperature sense terminal within the charging apparatus of Sur and Qiu, as 

Regarding Claim 10, Sur, Qiu and Nagashima teaches the apparatus of claim 8.
Sur fails to teach:
wherein the input value is a value related to voltage to be applied to a resistor which is connected to the information input part, 
the power supply unit includes a fixed resistor having a fixed resistance value and connected to the information input part, 
Qiu further teaches:
wherein the input value is a value related to voltage to be applied to a resistor which is connected to the information input part (Voltage drop across R11 connected to TS pin, see Fig 8), 
the power supply unit includes a fixed resistor (R11 value is fixed) having a fixed resistance value and connected to the information input part (see fig 8),
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include BQ2404 chip with temperature monitoring circuit for the battery within the charging apparatus of Sur, as taught by Qiu, in order to optimize the charging by additionally providing the battery temperature control in order to protect the system from getting over heated, thus providing safety solutions to avoid the human safety risk.
 The combination of Sur and Qiu fail to teach:

the information input part is connected to one end of the switch and the main negative bus line or the ground line is connected to the other end of the switch, whereby the fixed value is not input to the information input part.
Nagashima further teaches in Figure 2, a switch (SW1) is provided between the information input part (Vg1) and a main negative bus line or a ground line (4b), and 
the information input part is connected to one end of the switch and the main negative bus line or the ground line is connected to the other end of the switch, whereby the fixed value is not input to the information input part (see fig 2, [0036]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch element to control the voltage value at the temperature sense terminal within the charging apparatus of Sur and Qiu, as taught by Nagashima, in order to accurately detect the temperature of the battery cell or over a wide range of temperatures by applying a reference voltage to either of the first voltage divider circuit (see Nagashima, [0012, lines 1-5]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Sur, Qiu and Nagashima as applied to claim 8 above, and in further view of the US Patent Application Publication by Lo et al. (US # 20160233714). 


Regarding Claim 11, Sur, Qiu and Nagashima teaches the apparatus of claim 8.
The combination of Sur, Qiu and Nagashima fail to teach:
a temperature detection element whose physical property value changes based on temperature of the power supply, wherein, in the state where the fixed value is not input to the information input part, the switch connects the element to the information input part.
Lo teaches a temperature detection element (RNTC) whose physical property value changes based on temperature of the power supply [0016].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a negative temperature coefficient (NTC) for monitoring the temperature of the battery within the charging apparatus of Sur, Qiu and Nagashima, as taught by Lo, in order to optimize the charging by additionally providing the battery temperature control in order to protect the system from getting over heated, thus providing safety solutions to avoid the human safety risk.
The combination of Sur, Qiu and Lo fail to teach:
wherein, in the state where the fixed value is not input to the information input part, the switch connects the element to the information input part.
Nagashima further teaches in Figure 2, in a state where the fixed value is not input to the information input part, the switch connects the element to the information input part (see fig 2, [0036]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch to connect the temperature sense device to the temperature sense terminal within the charging apparatus of Sur, Qiu and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Aradachi et al. (US # 20130113438).
teaches in Figure 9, a charger (162) includes an information input part (162c), and configured to be able to supply one of a first charging voltage and a second charging voltage lower than the first charging voltage to the power supply [0057, lines 16-21], based on an input value which is input from the information input part [0057, lines 16-21].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859